Citation Nr: 1737114	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to January 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
The Veteran testified in May 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

In October 2016 the Board remanded the issue for evidentiary development. The case has now been returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017 the Veteran was provided a VA psychiatric examination to consider the nature and etiology of his schizophrenia. The examiner opined that the disorder clearly and unmistakably preexisted active-duty service, but declined to provide an opinion as to whether the disorder clearly and unmistakably was not aggravated beyond its normal progression by active-duty service. The examiner noted that the Veteran's schizophrenia followed the typical progression for the disorder and found no evidence of in-service aggravation. 

It is not clear whether the examiner declined to provide an opinion because he did not find clear and unmistakable evidence that the disorder was not aggravated, or because there was some other defect in the state of medical knowledge, the record, or the examiner. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the June 2017 examiner failed to provide the requested opinion, and failed to explain why the requested opinion could not be provided, remand is necessary to resolve this ambiguity. 

The Veteran has reported that he was hospitalized twice for psychiatric treatment during the 1990s. An April 2006 private treatment record indicated that he was hospitalized 10 years prior at Holliswood Hospital, and had follow-up with a psychiatrist for a time, before again being hospitalized at Holliswood after one year. At his May 2016 Board hearing, the Veteran reported hospitalizations at Holliswood sometime between 1994 and 1997. No records have been received from Holliswood Hospital, and no attempt has been made to obtain such records dating prior to August 1996.  Hence, further development is in order.

Additionally, a December 2000 service treatment record noted that the Veteran had undergone psychiatric treatment at Queens General hospital. However, only records dated since November 2000 have been requested. In June 2012 the Veteran submitted an authorization to obtain all records from Queens General Hospital, but that request does not appear to have been made. 

VA's duty to assist claimants includes reasonable efforts to obtain records from private medical care providers. 38 C.F.R. 3.159(c)(1) (2016). Here, on remand adequate efforts must be made to obtain these potentially relevant records. 

Finally, at his June 2017 VA examination the Veteran reported that he has been in receipt of Social Security supplemental security income since he left service. There is no indication medical records used in awarding those benefits were obtained. They are potentially relevant to the appeal issues and must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to request records from the Social Security Administration pertaining to any award of supplemental security income. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Request that the Veteran complete signed authorizations for the following medical records:

a) Holliswood Hospital (8737 Palermo St, Jamaica, NY 11423) dating from 1994 through 1997. The Board acknowledges that this facility may have been closed. If records cannot be obtained from the hospital directly, VA should attempt to determine whether records were transferred to a different facility or records repository and if so, obtain them therefrom. 

b) Queens General Hospital (82-68 164th St, Jamaica, NY 11432) dating prior to November 2000. 

If the Veteran completes such authorizations, request all such records. All attempts made to obtain the above records should be documented in the claims file. 

3. Thereafter, provide the examiner who conducted the June 2017 VA psychiatric examination access the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified mental health professional. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that schizophrenia was aggravated by or during the Veteran's period of active-duty service?

b) Is there clear and unmistakable evidence that the Veteran's schizophrenia was NOT aggravated during or as a result of the Veteran's period of active service?

The examiner is advised that: 

i) "Clear and unmistakable evidence" is evidence about which reasonable medical providers could not differ. 

ii) "Aggravation" is a permanent increase in severity, beyond the natural progression of the disorder.

iii) Clear and unmistakable evidence exists that the Veteran's schizophrenia predated active-duty service. Therefore, the first prong of the "presumption of soundness" is considered rebutted and the Veteran's schizophrenia is to be assumed to have predated service.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




